Opinión disidente emitida por la
Juez Asociada Señora Na-veira de Rodón,
a la cual se une el Juez Presidente Se-ñor Andréu García y el Juez Asociado Señor Fuster Berlingeri.
El caso ante nuestra consideración refleja una situación que mina la fe y confianza del Pueblo en nuestro sistema judicial. Al ciudadano promedio le es totalmente incom-prensible la actuación del Tribunal de Circuito de Apelacio-nes (en adelante Tribunal de Circuito). La decisión de dicho tribunal revela cómo las normas procesales paulatinamente han ido transformándose y adquiriendo vida propia sin que haya base alguna que lo justifique. A los tribunales parece que se les ha olvidado que éstas exis-ten sólo para hacer viable la consecución de los derechos sustantivos.
Examinemos los hechos procesales que dieron lugar a la dantesca odisea apelativa atravesada por este caso.
El 20 de junio de 1997, el Tribunal de Primera Instan-*856cia, Sala Superior de Arecibo, emitió una sentencia en el caso de autos declarando con lugar la demanda. El 24 de julio de 1997 se archivó en autos copia de la notificación de la sentencia. Inconforme con dicha sentencia, la parte de-mandada presentó, el 1ro de octubre de 1997, un escrito de apelación ante el Tribunal de Circuito.
Es en este momento donde comienza la odisea. Año y medio más tarde, luego de la presentación de aproximada-mente diez (10) mociones por las partes, y que dicho tribunal emitiera unas ocho (8) resoluciones relacionadas con la presentación de la exposición narrativa de la prueba, el Tribunal de Circuito, motu proprio, desestimó el recurso por no haberse perfeccionado dentro del término dispuesto por ley. La falta de perfeccionamiento en tiempo la oca-sionó el hecho de que la parte apelante no incluyó en el Apéndice del recurso los siguientes documentos: (a) la de-manda; (b) la contestación a la demanda con la reconven-ción, y (c) la contestación a la reconvención. Regla 54.4 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Regla 16(E) del Reglamento del Tribunal de Circuito de Apelaciones. 4 L.P.R.A. Ap. XXII-A.
Cabe señalar que ninguno de estos documentos era ne-cesario para entender y resolver los planteamientos de error presentados por la parte demandada apelante en su recurso.(1)
De lo antes relatado surge con meridiana claridad que el alegado incumplimiento de la parte demandada apelante, la omisión de tres (3) documentos en el Apéndice, era uno de fácil comprobación. Un simple cotejo del Apéndice hu-*857biese revelado su falta. No obstante, el Tribunal de Cir-cuito tardó más de año y medio (1 1/2) en percatarse de la omisión, y esto, a pesar de haber tenido el expediente ante su consideración en por lo menos ocho (8) ocasiones, cuando emitió ocho (8) resoluciones sobre la presentación de la exposición narrativa de la prueba. Esta actuación del Tribunal de Circuito ocasionó el que las partes invirtieran tiempo y dinero en la confección y presentación de una ex-posición narrativa de la prueba estipulada que no sería utilizada. Si a esto le añadimos el hecho de que los docu-mentos omitidos no eran necesarios para entender y resolver los planteamientos de derecho, nos vemos forzados a concluir que no existía razón alguna de peso para exigirlos que no fuese darle un valor inusitado al simple hecho de que las reglas procesales así lo disponen.
Bajo estas circunstancias, el darle valor jurisdiccional a la no presentación dentro del término para apelar de unos documentos que resultan innecesarios para atender la ape-lación, es una interpretación errónea, injustificada y arbi-traria de las reglas procesales. Ello, en contradicción con la norma cardinal de interpretación sobre la reglas procesa-les establecida en la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III. Esta exige que las reglas procesales se interpreten de manera que en todo procedimiento se haga justicia de forma justa, rápida y económica. La actuación del Tribunal de Circuito violenta estos postulados.
Entendemos que las disposiciones que aparecen en las Reglas de Procedimiento Civil y los Reglamentos del Tribunal de Circuito de Apelaciones y del Tribunal Supremo sobre los documentos que deben ser incluidos en el Apén-dice de los recursos, sólo tienen cariz jurisdiccional cuando los documentos omitidos son necesarios para entender y resolver el recurso. Sólo así se justifica el que su omisión, dentro del término para presentar el recurso, se entienda como una falta de perfeccionamiento en tiempo. Requerir lo innecesario y luego privar a un litigante de su derecho a *858que un tribunal de mayor jerarquía revise lo que considera una actuación equivocada de un tribunal inferior, va contra la naturaleza misma del debido proceso de ley.
Si a todo lo anterior le añadimos que en el caso de autos el Tribunal de Circuito tardó más de año y medio (IV2) en atenderlo, se hace aún más patente la interpretación arbi-traria e injusta que se está haciendo de las reglas procesales.
Por las razones antes expuestas, dictaríamos sentencia revocando la dictada por el Tribunal de Circuito, y devol-veríamos el caso para que éste atienda la apelación en los méritos.

 Alegó la parte demandada apelante que el tribunal de instancia erró al de-terminar: que la Sra. Ana Toledo era responsable por los gastos relacionados con la conexión del sistema de sanitaria del edificio en cuestión; no concluir que el contra-tista incumplió con su obligación contractual y que dicho incumplimiento le causó perdidas económicas y daños emocionales; que los vicios de construcción en las esca-leras se pueden reparar sin necesidad de demolerlas; y finalmente que la demandada adeuda al demandante la cantidad de doce mil trescientos sesenta dólares ($12,360) por concepto de cambios de órdenes y no concluir que los materiales y equipos usados por el contratista son de inferior calidad y han causado una depreciación significa-tiva del inmueble, y que el contratista acepta adeudar la suma de $1,404.